Callahan, J. P., and Lawton, J.
(dissenting). We respectfully dissent. Special Term was correct in holding that it was a question of fact whether the accident occurred as "part of the over-all process of loading the vehicle” (Wagman v American Fid. & Cas. Co., 304 NY 490, 495). It is for the finder of fact to determine whether separating the pole from the base was part of the preliminary loading operation (see, Wagman v American Fid. & Cas. Co., supra, at 495-496, citing Zurich Gen. Acc. & Liab. Ins. Co. v Eagle Indem. Co., 279 App Div 574, lv denied 303 NY 1016). Consequently, we would affirm. (Appeal from order of Supreme Court, Chautauqua County, Ricotta, J.— summary judgment.) Present—Callahan, J. P., Doerr, Boomer, Pine and Lawton, JJ.